Citation Nr: 1440459	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  07-34 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1961 to July 1963. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2009, the Veteran presented testimony in a videoconference hearing before the undersigned and a copy of the transcript has been associated with the claims folder. 

In an October 2011 decision, the Board denied service connection for tinnitus.  The Veteran appealed the Board's decision as to that issue to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court vacated the October 2011 Board decision with regard to the issue and remanded the case to the Board.  

In February 2014, the Board remanded the case to the RO for additional development, and the case has been returned to the Board for appellate consideration.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).



FINDING OF FACT

The Veteran's tinnitus is the result of the injury of noise exposure experienced during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for tinnitus which he contends is the result of his exposure to field artillery battery.  He asserts that he began to experience ringing in his ears shortly after service and did not notice the symptoms as much during service because he was preoccupied with his duties.    

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, tinnitus.  The Veteran, however, is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a) (2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

There are several medical opinions in this case.  VA examination reports dated in June 2010, March 2014, and April 2014 show that VA audiologists opined that it was less likely than not that tinnitus was due to military noise exposure.  These opinions are afforded little probative value as the VA examiner based the opinions on the lack of complaints noted during service and did not fully consider the Veteran's competent and credible assertions as to onset.  This leaves a November 2013 letter from R.B.K., a hearing instrument specialist, who concluded that the Veteran's tinnitus was a result of excessive noise exposure during service.  Based on the November 2013 private opinion and the Veteran's assertions as to onset of symptoms, the Board finds that the Veteran's tinnitus is etiologically related to, or the result of, noise exposure experienced during active service.  Accordingly, service connection for tinnitus is warranted and the claim is granted.  


ORDER

Service connection for tinnitus is granted.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


